Title: From Thomas Jefferson to Robert Morris, 26 February 1801
From: Jefferson, Thomas
To: Morris, Robert



Dear Sir
Washington Feb. 26. 1801.

Being in want of a Steward or Maitre d’Hotel, a person [by the] name of Tate has been recommended to me, with information that he had [served] you some years in that capacity. as it is highly important to a house that that officer be honest and skilful, I have flattered myself you would be so kind as to give me his character with as much   detail as would be interesting to me. I shall consider it as a great favor, as I find it very difficult to get a person fit for that service in the establishment I must make. I hope you will excuse the freedom I take in giving you this trouble and accept assurances of the constant esteem of Dear Sir
Your most obedt. servt 

Th: Jefferson


P.S. early information will be thankfully recieved.
I forgot to ask about his wife who it has been said might be advantageously employed also in the house.

